 

 

La —

Case 1:18-cv-08653-VEC-SDA Document 118 Filed 12/06/19 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C

 

V-08653-VEC - JUDGE VALERIE E. CAPRONI

 

 

 

 

 

 

 

   

—

 

We
D George Sweige
y. DEC ~4 uid

 

 

 

 

 

 

Jason Goodman

 

 

J

Pp RO SE OFEI CEMAGISTRATE STEWART D. AARON

EVIL CASE #: 1:18-CV-08653-VEC

WDGE VALERIE E. CAPRONI

 

 

 

PLAINTIFF’S LETTER MOTION FOR LEAVE OF COURT
TO FILE MOTION TO NAME MARCUS CONTE AS CO-DEFENDANT

Pursuant to the conditions expressed in the

Stewart D. Aaron (11/14/19, ECF Doe. no. 102) a

ENDORSEMENT of Magistrate Judge
d Federal Rule of Civil Procedure

 

(Fed.R.Civ.P.) Rule 14 Plaintiff MOTIONS for LEAVE to add MARCUS CONTE as a Co-

Defendant.

Marcus Conte is no stranger to this litigation as he sent unauthorized e-mail
communications to the presiding judge on 9/12/2019 (EXHIBIT ONE). Mr. Conte’s actions
were published in a YouTube video dated 9/12/2019 entitled (EXHIBIT TWO).

Dave Acton Sweigert Charged Wi
SDNY Judge Valerie E. Caproni

The Court was made aware of these activiti:

h Cyber Bullying, Harassment, Perjury:

es in a letter received by someone in the Court

building, but never docketed (verified via U.S. Priority Mail) attached as EXHIBIT THREE.

Mr. Conte also produces video content of his telephone calls to agents of the Federal

Bureau of Investigation where he names the Plainti

ff in various crimes and criminal activity. On

9/17/2019 Conte published YouTube video content entitled:

Dealing With Cyber Bullies; Dope
[LARP NEWS]

The above cited video (EXHIBIT FOUR)
an F.B.I. field agent at 26 Federal Plaza, 23 Floor
384-1000.

On 11/28/2019 Conte (a convicted felon) re
recording of his discussions with an F.B.I. field age

explosion upon the Plaintiff (EXHIBIT FIVE) in ¢

y Dave Acton Sweigert Under FBI Review

S$ a voice recording between Mr. Conte and

New York, N.Y. 10278-00004, phone 212-

leased YouTube video content with a
nt to affix blame for the Port Neches, Texas

1 video entitled:

 

 
Case 1:18-cv-08653-VEC-SDA Do

[eOUap! sy} Se [Jam se UOTNOVsOd snoTd

sey JJNUIe]g 9Y} pue Me] YIOX MAN Jo suone

“ouT[OSeS Jo yUoUOdUIOD BuT}so00g-9
Jo uoljonpoud Ul pasn sTeorwoys soyew Jue]

cument 118 Filed 12/06/19 Page 2 of 3

¢

(88 ON) OVS 2U} Ul pastes sonsst
TTeU JOJ MUO “IPL Jsulese suonoe ayearid Jo 1Y3U e
[OIA Ivd]d SIVOIPUT 9JUO0D “IPI JO suoTOV oy],

e190 Ue pUk SUTSdI “Iaqqns oNEYIUAS
d oy, ‘ous oY) WO Jey saryTUNUTWOD

Ul 9} SBA PUB SOSUTY ITOY} JJO S1OOP payoo] MaTq ‘sIoyYIOM sary} pomnfut

AepsoupaM UO ‘sexay, ‘SoyooN og uo Ay

"poyoune] a19M suo;
AeptiJ uo Aep psi) & Jo} pousng sorjtunwUl
spuesnoy} po}dwod yey) yueyd Jeormsyooned

[lovey dnoIn Od & ye ISe]q AIO ay],

HVSSOAUI Se SUT[Ppny STeIT]JO YM
109 SEXO], INO} WOT, S9[f 0} o[doad Jo
B ye aly OY, - (sIaNZYy) NO.LSNOH

(We 61:01 38 “6107 “67 ‘AON) Woday plo, pur sMaN “§'/) 0} SUIpIOD9V

"SBX9 J ‘SOYSON 2

pue — soul} jesoaos — oweu Aq Jynureyg ou} p

log Jo Jdwone Surquiog & Ul JynuUIe[g oy} sayeorjdut

QUOTJUSUT SY SIOYM “['G"-J BU} 0} [Jeo uo s .ayu0D

“A Popnpoul (XIS LIGTH Xa) oqunjeyy ‘s] Jo oopra styy, ‘apdoad ggz‘Z1 wey) sz0un Aq

POMSIA 3Y} SBM OAPIA BY], *,.SaaAqQuondasaq,, se UMOUY fouUUeYD aqn[NoX Jay UO (,,A19]TUSIG

AdBAdSUO,),, SY} Je SUIPISAT) OAPIA 9]U0D SHOE] dU} ISOPLOIG-o1 (GYS-ASM Epeurzy ‘o1wUC

‘u0j}UDIT “EGET XOG “O'd “A9QUIND IW [OYSTA]) UeWIOM ULIPeULD ke “19}e] sINOY Moy V

OOr‘’ss Afayeutxoidde sey youueyo sty,

“STOQLIosqns

L ‘(88 ‘ou 90q ‘Og [OVS] wrejdwog popusowy

puosag ay} Ul pamnjeay APJUSUTUOI SI pue .WWAONVW 'TACYV:,, Puelq Sunoyseu Aoestdsuos

9} JO JapUNOJ-09 dy} SI (epeue| “erquNjo| ysHug ‘(AeLIN YNOS) yooy ayy AA) sUTyYME_Y
sopeyD pled *“.WAONV TAGV., Se UMouy AT[eUIsTI0 JouueYo e “Aras, Aovsdsuo;,, ay}

SB UMOUY MOU JoUUBYS oqn] NOX e& 0} popeo[dhn-ar pue potdoo usy} seM OAPIA $,9)U0D “I

OIPIA ,jSIAO119), UOJDY PIALG sarq /
ylaBlaMg 98.1095) ‘q Suns0daa [Sq wed OT:Z1 GLOT/LZ/IT Ida 99 poord payed

6107 ‘87 AON UO paystiqnd
:X0qQ UONdIOsap Capi A,

XL S9499N

JOg Ul UOIso]AX GY 10J [qf 0} poyxoday s9qny nox onsoy,, [4 OL LO MV

INOUd V9) “d AATVA ADCNL - DAA-€S980-AD-SET °# ASVO TIAID ‘NVNGOOD ‘A LYADIAMS
MUYOA MAN AO LOMILSIG NYGHLNAOS AHL XOd LUNOD LONILSIG SALVLS (aA.LINN

 

_——

 

0

rae

 
Case 1:18-cv-08653-VEC-SDA Document 118 Filed 12/06/19 Page 3 of 3

4 LO

310 XOQ]IDUD)9INJOU-UOTDI {Ody
$L6$6 VO ‘AVA GNV HDNOU
AUHATTAC TVHANAD

O/D ‘LYADIAMS ‘Dd

+s ‘Cs

“URUUIPOOd yURPUaJaq] JO UOTSsaiddo Jo

 

QHHOVLLV S.LIGtHXxa

‘6107 JOqUIOAON Jo Aep W16Z SIU poudig

sasodind 94} 10} poytuigns jou ore pue (ospoymouy

AUI JO JSaq dy} 01) BJeINd9e puL [NJYIND ere soroyeSoLojur poyorye oy) yey} AJyIN9 Aqaroy J

“UOTIVSI}T] JUeISUT STY} UT

‘ONUSAY UOISTPH 661 “ALNOO SNOUVAN
Toy UNO) sty) Woy TATA a AALLVINNAI

JUBPUDFOp-09 B Sv 6OZ[ I “JIOA MON “UATWOOIg ‘TG
Ppe O} NOLLOW elidoidde ue ATT OL TAVAT
HAV syoos Mou JyHUre] 94} “AYOATAAHL

{ SUlvoy osnes afqeqold ve ye o8pnl e

 

Aq punoy sear asneo a]qeqoud “oraH “(007 1.4eq Pe'aid “‘ddy) TZT “OLT PTS A'N
TLL ‘T9S PEAVY € ‘4,deq 221]0g aosuop fo asn]]14 ‘A Za1mapyispy ‘uotNoasold
SNOTOT][eUI JO UITEID B sJeayap osned s[qQUqoId Jo soUd]STXO OU “SPTT PCAN

 

SSb ESh POS'A'N 899 “78 38 PT A'N 09 “UO,
Jo youl (¢€) Jynureyd 0} A[qesoavy uoneum
oy} ({) are UOTNdESOId snoroITeU JO UOTOV

‘xiddy ‘pay ggg ‘mousy ‘A UosMNg Ul pojtd a3
Ul ‘UOT}Oe o}vALId UOTNOSSOId SnoToTTeU B JOY
UdYM ,,9sned s[qeqold,, s[qe[Noe Sure

‘THE aspeg “juosy JUOWSDIOJU_ VOTERS — }
oyeridosdde surysijqejso Uo SuTUTe poAlass)

‘(ANSQ) Uoreyrueg Jo yuounredog AyD yO J

INOUdV) “A ARIA IVA AONE - DAA-€S980-A

OD ,S0T]eW (p) pue ‘osnes sfqeqoid
113} SII (Z) ‘Surpsooold e& Jo uoTeTWTUT
Ue JO syUDTDTS OY[1],, “JOA MON UT

‘(ured jueasyas ut poyonb) 6Q0Z “ID PZ) 9ZS

@ UOTINIISOId SNOTOTTEU JO SJUSUIITO OY} YIO XR MON
SJepIpuL IJes[o & UNITY soyeUl "['g" | oy} Suruoydayay
TSUOUlap JO YOR] SIH “(677 USIS RD “pOvlsrl AI
NOAAS LIGDH XA) Suoneurunoysp osneo o}qeqoid

I SVY PUL IDDIJJOQ JUOWISOIOJU_ Opor eB se podojdurs

| MON OU} JO JOQUIOUI JOULIO} B ST UOD “IP

OSE ?# ASVO TIAID ‘NVNGOOD ‘A LYADIAMS

SMUOA MAN JO LOMALSIG NAAHLNAOS AHL YOd LANOD LOTALSId SALVLS GALINA

 

 

 
